Name: 79/814/EEC: Commission Decision of 14 September 1979 allowing admission free of Common Customs Tariff duties of the scientific apparatus descirbed as 'Hewlett-Packard gas chromatograph/mass spectrometer, model HP 5982 A'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-09-25

 Avis juridique important|31979D081479/814/EEC: Commission Decision of 14 September 1979 allowing admission free of Common Customs Tariff duties of the scientific apparatus descirbed as 'Hewlett-Packard gas chromatograph/mass spectrometer, model HP 5982 A' Official Journal L 242 , 25/09/1979 P. 0013 - 0013 Greek special edition: Chapter 02 Volume 7 P. 0289 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 14 SEPTEMBER 1979 ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' HEWLETT-PACKARD GAS CHROMATOGRAPH/MASS SPECTROMETER , MODEL HP 5982 A ' ( 79/814/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 12 MARCH 1979 , THE ITALIAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' HEWLETT-PACKARD GAS CHROMATOGRAPH/MASS SPECTROMETER , MODEL HP 5982 A ' , USED FOR RESEARCH ON DIIOHAPIDINE CYCLOADDITION REACTIONS , THE SYNTHESES AND STUDY OF DERIVATIVES OF NAFPHTYRIDINE SERIES AND AROMATIC SUBSTITUTIONS AND ELECTROPHILIC SUBSTITUTIONS IN THE GASEOUS PHASE , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 29 MAY 1979 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS A GAS CHROMATOGRAPH/MASS SPECTROMETER ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS ITS EXTREMELY HIGH SENSITIVITY AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS CAPABLE OF BEING USED FOR THE SAME PURPOSE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS APPLIES IN PARTICULAR , SINCE 1 JULY 1976 , TO THE APPARATUS ' GCMS R10-10 ' , MANUFACTURED BY RIBERMAG , 49 QUAI DU HALAGE , 92502 RUEIL-MALMAISON , FRANCE AND , SINCE 1 JANUARY 1977 , TO THE APPARATUS ' MM 16F ' MANUFACTURED BY VG ORGANIC LTD , TUDOR ROAD , ALTRINCHAM , CHESHIRE WA14 5RZ , UNITED KINGDOM ; WHEREAS , WHEN AN ORDER WAS PLACED FOR THE SPECTROMETER IN QUESTION PRIOR TO 1 JULY 1976 , IT WAS NOT POSSIBLE AT THAT TIME FOR COMMUNITY MANUFACTURERS TO SUPPLY A SPECTROMETER OF EQUIVALENT SCIENTIFIC VALUE TO THAT OF THE APPARATUS FOR WHICH DUTY-FREE ADMISSION IS REQUESTED ; WHEREAS RELIEF FROM IMPORT DUTY IS THEREFORE JUSTIFIED IN RESPECT OF THE APPARATUS IN QUESTION ; WHEREAS THE GRANTING OF SUCH RELIEF MUST , HOWEVER , BE LIMITED TO CASES WHERE THE ORDER FOR THE APPARATUS WAS PLACED PRIOR TO 1 JULY 1976 , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' HEWLETT-PACKARD GAS CHROMATOGRAPH/MASS SPECTROMETER , MODEL HP 5982 A ' IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE APPARATUS DESCRIBED IN PARAGRAPH 1 ARE FULFILLED . ARTICLE 2 ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE APPARATUS DESCRIBED IN ARTICLE 1 ( 2 ) IS LIMITED TO CASES WHERE THE ORDER FOR THE APPARATUS WAS PLACED PRIOR TO 1 JULY 1976 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION